DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liberty, publication number: US 2017/0195274 in view of Austin, publication number: US 2007/0203776.

As per claims 1 and 19, Liberty teaches a first device (Device 200, [0071]) comprising:
a communicator comprising communication circuitry (Network interface 250, [0072]);
a memory configured to store one or more instructions (Memory 230, [0072]); and
a processor configured to execute the one or more instructions stored in the memory (CPU 222, [0072]),
wherein the processor is configured to execute the one or more instructions to control the first device to:
extract sensitive information included in original content to be shared,
perform anonymization on the sensitive information to generate anonymized content corresponding to the original content (Masking [043-0044], sensitive information, [0039]),


Liberty does not teach controlling the communicator to transmit the anonymized content and a link and/or data enabling a user of the second device to request the original content to the first device, to a second device,
receive the request for the original content from the second device through the communicator 
perform, based on the request for the original content being received from the second device through the communicator, authentication in response to the request, wherein the performing authentication in response to the request includes 1) sensing biometric information input by a user of the first device in response to the request  and performing the authentication based on the sensed biometric information or 2) receiving a password input by the user of the first device in response to the request and performing the authentication based on the password and 
transmit the original content to the second device based on the authentication being completed.

In an analogous art, Austin teaches controlling the communicator to transmit the anonymized content and a link and/or data enabling a user of the second device to request the original content to the first device, to a second device (sending anonymized content and a link to request original content, [0083][0086-0087]),
receive the request for the original content from the second device through the communicator (employer request, abstract, [0086]) 
perform, based on the request for the original content being received from the second device through the communicator, authentication in response to the request, wherein the performing authentication in response to the request includes 1) sensing biometric information input by a user of the first device in response to the request  and performing the authentication based on the sensed biometric information or 2) receiving a password input by the user of the first device in response to the request and performing the authentication based on the password (resume owner login in to view/approve request, [0034][0070-0071]) and 
transmit the original content to the second device based on the authentication being completed (sending actual resume to employer, [0014]).

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify Liberty’s anonymization system by including a case by case authorization of access as described in Austin access system for the advantage of a data owner having absolute control of data. 



As per claim 2, the combination teaches wherein, based on a request for sharing the original content being received, the processor is further configured to execute the one or more instructions to control the first device to determine whether the original content includes the sensitive information (Liberty: automatic masking, [0109]).

As per claim 3, the combination teaches further comprising a display, wherein, based on the original content including the sensitive information, the processor is further configured to execute the one or more instructions to control the first device to display a message reconfirming whether to share the original content, on the display (Liberty: Sending masked messages, [0112-0113]).

As per claim 4, the combination teaches wherein, based on the original content including the sensitive information, the processor is further configured to execute the one or more instructions to control the first device to set, by the user of the first device, an authentication method for sharing the original content (Liberty: Authenticating based on originating user’s instructions, [0117], Austin: owner approval, [0034]).


As per claim 8, the combination teaches wherein the processor is further configured to execute the one or more instructions to control the first device to set at least one of a period of provision or a number of provisions of the original content provided to the second device (Liberty: Masking after content has been unprotected, [0112]).

As per claim 9, the combination teaches wherein the processor is further configured to execute the one or more instructions to control the first device to store the original content in a secure folder with a lock function (Liberty: Database, [0119 ]).

Claims 10-13 and 17-18 are rejected based on claims 1-4 and 8-9. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494